Citation Nr: 1146570	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  09-41 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

Whether new and material evidence has been submitted to reopen a previously denied claim for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from February 1989 to June 1989.

This appeal arises before the Board of Veterans' Appeals (Board) from a rating decision rendered in February 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The veteran testified before the undersigned Acting Veterans Law Judge in April 2011.  A transcript of the hearing is associated with the claims file.  She submitted additional evidence directly to the Board with a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2011).  

The RO has characterized the Veteran's claim as one for service connection for depression, also claimed as PTSD, and reopened the Veteran's claim for depression in the October 2009 statement of the case.  However, the question of whether new and material evidence has been received is one that must be addressed by the Board, notwithstanding a decision favorable to the Veteran that may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant].

Additionally, the record reflects that the Veteran has been diagnosed with several psychiatric disorders, and that she has claimed them variously as bipolar disorder, depression, schizoaffective disorder, PTSD, etc.  The Board has recharacterized the claim as entitlement to service connection for a psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
FINDINGS OF FACT

1.  In November 2002, the RO denied the Veteran's initial claim for service connection for a psychiatric disability, and the Veteran did not appeal the decision.  In February 2006, the RO declined to reopen the Veteran's previously denied claim for service connection for a psychiatric disability, and the Veteran did not appeal the decision.  

2.  Evidence received since the February 2006 RO decision, considered in conjunction with the record as a whole, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  

3.  A psychiatric disability is shown to have clearly and unmistakably pre-existed the Veteran's active service.  

4.  There is clear and unmistakable evidence (i.e., a lack of treatment in service) that the pre-existing psychiatric disability was not aggravated during service.  


CONCLUSIONS OF LAW

1.  The November 2002 rating decision that denied service connection for depression is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2011).

2.  The February 2006 rating decision that declined to reopen the claim for service connection for a psychiatric disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2011).

3.  New and material evidence has been received to reopen the claim of service connection for a psychiatric disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).  
4.  A psychiatric disability was not incurred in or aggravated by active service and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  
In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court of Appeals for Veterans Claims (Court) specifically addressed VCAA notice requirements in the context of a claimant's request to reopen a previously and finally denied claim.  The Court found that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must provide notice that describes what evidence would be necessary to substantiate the element or elements required to establish the benefit sought that were not found in the previous denial.  

In a December 2008 letter, prior to the rating decision on appeal, the Veteran was provided notice regarding what was necessary to reopen a claim for service connection based on new and material evidence (noting that a previous denial concluded that the disability was not incurred in or related to her military service or a service-connected disability), what information and evidence is needed to substantiate a claim for entitlement to service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claim.  She was also advised of how disability ratings and effective dates are assigned.  She was not provided notice regarding what was necessary to reopen the previously denied claim on the basis that a psychiatric disability preexisted service and was not aggravated in service; however, the Board finds that deficiency to be non-prejudicial to the Veteran because she demonstrated actual knowledge of this information, including the basis of the prior denial as well as the types of evidence that were needed to reopen the claim in her testimony at her videoconference hearing in April 2011.  Accordingly, the Board finds that the duty to notify provisions have been satisfactorily met, and neither the Veteran nor her representative has pointed out any specific deficiency to be corrected.  

Duty to Assist

The information and evidence that have been associated with the claims file includes the Veteran's service treatment records, correspondence, the Veteran's statements, VA and private medical records, Social Security Administration records, and her personal hearing testimony presented in April 2011.  The Veteran has not identified any outstanding medical reports that would aid her claim.  The Board observes that the Veteran was not afforded a VA examination in conjunction with her claim and an opinion has not been obtained.  However, although the claim has been reopened, as will be explained below, the Veteran's psychiatric disability pre-existed her military service and there is no treatment for a psychiatric disability in service.  Hence, the Board finds that an examination would serve no useful purpose as there is sufficient evidence in the file upon which to decide the claim.  Consequently, the Board finds that VA's duty to assist has also been met in this case.  

Analysis

New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  If a claim has been previously denied and that decision became final, in the absence of clear and unmistakable error, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).  

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010) (evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).  

The Veteran's initial claim for service connection for a psychiatric disability (claimed as bipolar disorder) was denied in a November 1998 rating decision.  The claim was denied based on a finding that there was no evidence in the Veteran's service treatment records that she had been treated for or diagnosed with bipolar disorder.  The claim was reconsidered by the RO in a November 2002 rating decision after the passage of the VCAA.  The RO concluded that there was no evidence in the Veteran's service treatment records that she had been treated for or diagnosed with bipolar disorder or any other psychiatric disability and that current medical reports showed evidence of a current psychiatric disability, but no nexus relating the disability to the Veteran's period of active duty.  The Veteran was informed of the determination under cover letter dated November 18, 2002.  She did not initiate an appeal.  In general, VA rating decisions that are not timely appealed are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  

In September 2005, the Veteran requested that her claim be reopened.  In a February 2006 rating decision, the RO declined to reopen the claim because she did not submit evidence showing that a psychiatric disability was incurred in or aggravated by service.  The RO also noted that the evidence showed that her depression pre-existed her military service and was not aggravated thereby.  The additional treatment reports submitted did not establish a relationship between service and a psychiatric disability.  Hence, the claim could not be reopened.  The Veteran was informed of the determination under cover letter dated February 9, 2006.  She did not initiate an appeal.  Hence, the September 2005 rating decision became final.  (The Board observes that a VCAA notice response was received from the Veteran in May 2006 noting that she had more information to give VA to substantiate her claim.  It is unclear if this response pertained to her new and material claim or her claim for an increased rating for her service-connected wrist disability.  Nevertheless, no evidence pertaining to the treatment of a psychiatric disability was received within one year of the February 2006 notice regarding the denial of the claim and she did not file a notice of disagreement with the determination in that one-year time period.  Hence, the decision became final.  See Buie v. Shinseki, No. 08-2705 (U.S. Vet. App. Mar. 23, 2011) (per curiam)).  

In December 2008, the Veteran again requested that her claim be reopened.  She submitted a statement from a private psychiatrist dated in December 2008, opining that it was at least as likely as not that the Veteran's depression was related to her military service.  In addition, the record now contains lay witness testimony, including the Veteran's testimony before the undersigned Acting Veteran's Law Judge in April 2011, providing additional details of the Veteran's in-service treatment for symptoms of what may have been a psychiatric disorder and of continuity of that symptomatology from discharge from active service to the present.  The Veteran testified in greater specificity as to the circumstances which she feels provoked the onset of psychiatric symptoms during active service.  She testified that she had been involved in a motor vehicle accident in which she witnessed a car get rear-ended by a recreational vehicle.  An infant who was a passenger in the car that was initially struck was forcibly ejected through the windshield.  The car struck the vehicle in which the Veteran was a passenger and she was injured.  The Veteran states she was upset about the baby, and her commander told her to get counseling.  She testified she was seen by a psychiatrist and the chaplain.  The Veteran dates the onset of her symptoms from this event and from her in-service injuries including injuries to her left hand for which she was ultimately discharged.  She also testified that she had had a miscarriage prior to her entry to active service and that she was given medication to help her sleep.  In March 2009, the Veteran's spouse submitted a lay statement in which he attested to his observation of the Veteran's treatment for depression and anxiety following her release from active military service.  Also included in the file are records from the Social Security Administration (SSA) that show the Veteran has been awarded disability benefits based on a primary diagnosis of affective mood disorders, with onset in July 2004.  These records show she has been diagnosed with depression, anxiety disorder, schizotypal disorder rule out schizoaffective disorder/bipolar disorder, and schizophrenia.  

The Board finds this additional evidence is new, in that it was not previously of record, and it is also material as it relates to a prior basis for denial of the claim, i.e., asserting that the Veteran's psychiatric disorder began during military service.  Solely for the purpose of determining whether to reopen the claim, this evidence is presumed credible.  See Kutscherousky, supra.  Thus, new and material evidence has been submitted, and the claim is reopened.  To this extent only, the appeal is allowed.  

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b) (2011).  The regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Certain chronic disabilities, such as schizophrenia or bipolar disorder, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  

Service connection may be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2011).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  

When determining whether a disability or disease was incurred in service, or preexisted service, a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment into service, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2011).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the "correct standard for rebutting the presumption of soundness under section 1111 requires the government to show by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service."  Wagner v. Principi, 370 F.3d 1089, 1097 (Fed. Cir. 2004).  In determining whether a condition preexisted service, the Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the condition, and lay and medical evidence concerning the inception, development and manifestations of the condition must be considered.  38 C.F.R. § 3.304(b) (2011); see Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  

If a preexisting disorder is noted upon entry into service, the claimant cannot bring a claim for service incurrence for that disorder, but may bring a claim for service-connected aggravation of that disorder.  Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  In such a case, the provisions of 38 U.S.C.A § 1153 (West 2002) and 38 C.F.R. § 3.306 (2011) apply.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing by clear and unmistakable evidence "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).   

Review of service treatment records show that the Veteran stated in her October 1987 Report of Medical History completed prior to entrance to active service, that she had experienced depression, frequent trouble sleeping, and nervous trouble.  The physician's summary on the form noted that she slept four to six hours a night; was high strung, and had been hospitalized for two weeks in 1982 for depression.  Notations upon entrance examination in October 1987 revealed that the Veteran had been treated for depression and had been hospitalized for two weeks in 1982; that she was "high strung;" and that she had been involved in an automobile accident in 1982.  Although the Veteran was accepted for military service, the Board finds that the record establishes that there is clear and unmistakable evidence that Veteran had a preexisting psychiatric disability.  

Moreover, the Board also finds that the Veteran's psychiatric disability was not aggravated during her brief period of active duty from February 16, 1989 to June 26, 1989 because a review of her service treatment records shows that she was not seen for any psychiatric complaints.  As noted above, the Federal Circuit has held that a lack of aggravation could be shown by establishing there was no increase in disability or that any increase in disability was due to the natural progress of the pre-existing condition.  See Wagner v. Principi, 370 F.3d 1089, 1096-1097 (Fed. Cir. 2004).  Here, it may not be found that there was any increase in the Veteran's psychiatric disability because there was no treatment or active problems relating specifically to the preexisting psychiatric disability.  This absence of complaints or a finding of treatment for the pre-existing disability weighs against the Veteran's claim.  Consequently, the Board also finds that there is clear and unmistakable evidence that the Veteran's pre-existing psychiatric disability was not aggravated during her period of active duty.  Hence, service connection is not warranted on the basis of aggravation.  

There is no evidence that the Veteran was diagnosed with bipolar disorder or another psychosis within one year of her discharge from active duty.  Hence, service connection for this psychiatric impairment is not warranted under the presumptive provisions related to chronic diseases.  

Additionally, the Board observes that the Veteran has alleged that she has PTSD as a result of seeing a baby fly out of a car during a car accident she was involved in during her military service.  Her service treatment reports do show that she was involved in an automobile accident; however, there is no mention of her witnessing a baby flying out of the car during the incident.  The Board finds this evidence to be more probative on the matter because it was contemporaneous to the event and was not a record established in conjunction with a claim for monetary benefits.  Based on the foregoing, which shows interest and bias in the Veteran's contentions related to her claim for VA benefits, the Board finds that the Veteran and her spouse are not credible to the extent that they reports such a traumatic event for the first time almost 20 years after it allegedly occurred.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).  The medical evidence of record also does not establish that the Veteran has PTSD as a result of her military service.  The probative clinical records show that the Veteran has various psychiatric diagnoses, including depression, bipolar disorder, schizoaffective disorder, etc.  In light of the fact that there is no competent and credible evidence or competent and credible corroborating evidence to support the claimed stressor, further development of a PTSD claim would serve no useful purpose.  Hence, the Board finds that there is no basis in the record for granting service connection for PTSD.  

The Board acknowledges the medical statement made by a treating psychiatrist dated in December 2008 finding that it was at least as likely as not that the Veteran's depression was related to her military service, the Board finds that this statement is of less probative value in light of the finding of the preexistence of a psychiatric disability.  The psychiatrist does not discuss the notations of a pre-service problems with depression and she does not discuss the lack of treatment for a psychiatric disability during the Veteran's brief period of active duty.  Hence, the Board finds that the statement is not based on an accurate factual basis and is of limited probative value.  

Finally, the Veteran has not submitted any competent medical evidence supporting an assertion that any psychiatric disability is proximately due to or aggravated by her service-connected wrist/finger disability.  Again, as concluded above, the psychiatric disability has been found to have pre-existed the Veteran's military service - and hence, it pre-existed her in-service wrist/finger injury.  Again, the lack of treatment in service for any psychiatric impairment is detrimental to the Veteran's claim.  

With respect to the Veteran's own assertions, as well as those of her spouse, the Board observes that laypersons, such as the Veteran and her spouse are generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Psychiatric disability is a complex medical issue for which lay testimony alone would be inadequate to support the claim.  Hence, the Board finds that the lay statements offered in support of the claim do not constitute competent medical evidence and are lacking in probative value.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  

In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Hence, the claim must be denied.  


ORDER

New and material evidence has been received and the previously denied claim for service connection for a psychiatric disorder is reopened.  To this extent only, the claim is granted.  

Service connection for a psychiatric disorder, to include PTSD, is denied.  


______________________________________________
SUSAN. J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


